COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-048-CV
 
  
SOBECO, 
LLP D/B/A WRIGHT                                                  APPELLANT
CUSTOM 
HOMES
  
V.
  
KEN 
SAKIEWICZ, INDIVIDUALLY                                                APPELLEE
AND 
D/B/A EXPRESSION IN TILE
  
  
------------
FROM 
THE 48TH DISTRICT COURT OF TARRANT COUNTY
------------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant’s Motion To Dismiss For Want Of 
Jurisdiction.”  Appellant has provided to this court a copy of a January 
24, 2005 order granting a new trial in this case.  Accordingly, it is the 
court's opinion that appellant’s motion should be granted; therefore, we 
dismiss the appeal.  See TEX. 
R. APP. P. 42.1(a)(1), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
  
  
                                                                  PER 
CURIAM
  
 
PANEL 
D:   WALKER, J.; CAYCE, C.J.; and MCCOY, JJ.
 
DELIVERED: 
March 3, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.